Citation Nr: 1432090	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-15 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for purpose of establishing entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died on August [redacted], 2007.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that the appellant was not considered the valid widow of the Veteran.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1981.  

2.  The Veteran and the appellant were divorced in April 2005; the Veteran died in August 2007.

3.  The Veteran and the appellant did not enter into a common law marriage after their divorce, and did not otherwise have a marriage that could be deemed valid.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits have not been met. 38 U.S.C.A. §§ 103, 1304, 1541, 5121 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub. L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by way of a letter sent in November 2007.  This letter fully addressed the notice elements, and specifically informed the appellant of what evidence was required to substantiate her claim, and to establish eligibility as the Veteran's surviving spouse.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant medical records, administrative documents, and lay statements have been obtained.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

II.  Recognition as Surviving Spouse for VA Benefits Purposes

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).  The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2013).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2013).  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Such an attempted marriage will be "deemed valid" if:

(a) the attempted marriage occurred one year or more before the Veteran died; and

(b) the claimant entered into the marriage without knowledge of the impediment; and

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  
38 C.F.R. §3.52 (2013).

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veteran's Claims determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

Puerto Rico does not recognize common-law marriages and the requirements for establishing a valid marriage in Puerto Rico are set forth in Article 69 of the Civil Code, 31 L.P.R.A. § 231.  See Ayuso-Morales v. Secretary of Health and Human Services, 677 F.2d 146 (1st Cir. 1982).  The requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91.

In the instant case, the appellant and the Veteran were legally married in January 1981, and their divorce was effectuated in April 2005.  

In answering a December 2007 "deemed valid" marriage questionnaire, the appellant appeared to indicate that after their divorce, she began living with the Veteran again.  She specifically reported that she moved back in with him when he was dying to take care of him until death.  She further reported that they held themselves out as married.  She maintained that she was not aware of any legal impediment as to why a marriage could not take place.  Notably, she did not indicate the date that she allegedly began living with the Veteran again following their divorce.  

In support of her claim, the appellant submitted statements regarding her marriage from her two children.  These statements indicate that the appellant maintained a relationship with the Veteran following their divorce and that they held each other out as spouses.  Additionally, in her September 2007 claim for death benefits, she reported that she continued to care for the Veteran following their divorce, in spite of aggressive behavior.  In a June 2009 statement, she reported that she took the Veteran in and planned his funeral, following their divorce. 

In contrast, a June 2006 Report of Field Visit, a little more than a year before his death shows the Veteran reported that he was living with his sister in a shared apartment, and that he refused to split goods with his ex-wife following their divorce.  He noted that he gave up his right to his wife and children.  The report also reveals that the Veteran and appellant had been separated for three years prior to their divorce.  

Additional statements by the appellant appear, on their face, to contradict previously cited statements with respect to her relationship with the Veteran.  In her May 2011 VA Form 9, for example, she noted that she divorced the Veteran because she felt that her life and the lives of her children were at risk.  She appeared to indicate a belief that in spite of later action, she was entitled to benefits due to the 20 years that she had lived with the Veteran before their divorce, but she did not report a belief that they were married after their divorce.  

Moreover, in a separate May 2011 statement, the appellant noted that two weeks before the Veteran died, he apologized to her and asked her to marry him so that she could receive benefits.  She maintained, however, that she was afraid because of what she had lived through with him and that in reply she told him that she would have to think about it, but that he died before she could reply.  This evidence indicates that the appellant was award that she had not entered into a valid marriage with the Veteran.

Further evidence of record indicates that the Veteran and the appellant did not hold themselves out as married, following their divorce.  For instance, in an August 2007 statement involving the Veteran's funeral expenses, the appellant reported that she was divorced from the Veteran.  In the August 2007 death certificate, the appellant reported that the Veteran's marital status was divorced.  Additionally, in a November 2007 statement in support of a claim for burial benefits, she noted that she was the Veteran's ex-wife.  

The record shows that the appellant were legally divorced more than two years before his death, they did not subsequently enter into a common law marriage, and the appellant did not believe that she had entered into a valid marriage.  

The appellant and Veteran did not enter into a deemed valid marriage after the divorce and prior to the Veteran's death.  Most notably, there is no indication that the Veteran and the appellant attempted to reestablish their marriage more than one year prior to the Veteran's death, and the evidence weighs against a finding that they held themselves out as married or believed they were married. 

The preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appellant's claim is denied.


ORDER

Entitlement of the appellant to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


